Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 27, 29, 31, 33, 37, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, there is no disclosure about the foam layer wicking away heat or moisture. Similarly, there is no disclosure to support the concept of at least one foam layer configured to reduce heat buildup and at least one foam layer configured to wick away moisture.

Regarding claim 27, there is disclosure that a single layer comprises more than two densities of foam and moreover, this seems contrary to how applicant described what a “layer” means on pg. 6 of the response filed 11/30/21. Even assuming one can argue that the concept of a single layer having more than one density makes sense, there is no disclosure of anything resembling a layer comprising different densities within itself. Paragraphs [0069-0070] are the only disclosure of densities and the items with different densities aren’t respective layers. Furthermore, even if 1210 and 1212 are each layers, the density does not vary within different parts of 1210 according to any teaching of the specification.
Regarding claim 29, the claimed invention as a whole isn’t adequately described in the disclosure to demonstrate that applicant contemplated what is claimed. See the interpretation of the claim as it relates to Ogino, where the hollow portions of the foam are distributed throughout and not in two separate regions. It isn’t clear if applicant contemplated that the hollow areas in the foam and the “received foam” are two distinct regions or if they are two components of the foam that are uniformly distributed throughout. 
Claim 29 is based on the idea that they are two distinct regions and the claim is inconsistent with the hollow areas being uniformly distributed; however, there is nothing to in the original disclosure to support the distinction that there are two distinct regions. The specification doesn’t make a teaching that supports the specific scope of the claim. In paragraph [0075] of the specification, applicant could have meant what claim 29 now says; however, the examiner or one of ordinary skill in the art looking at the original disclosure can only speculate. 
Claim 31 is substantially similar to claim 21 and is rejected for the same reasons.
Claim 33 is substantially similar to claim 23 and is rejected for the same reasons.
Claim 37 is substantially similar to claim 27 and is rejected for the same reasons.
Claim 39 is substantially similar to claim 29 and is rejected for the same reasons.

Claims 30 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 30, there is disclosure that two foams 1220 and 1222 (see fig 12) may be glued together but this does not create an actionable blueprint for one of ordinary skill in the art to make and use the invention because 1220 and 1222 are not adjacent to each other. Accordingly, it is not clear how they are supposed to be glued together and such a concept is not enabled.
Claim 40 is substantially similar to claim 30 and is rejected for the same reasons.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhtz (US 20100158301, PTO-892 9/15/21).
Regarding claim 21, Kuhtz teaches a system comprising: an ear cup for a headset, wherein: 
the ear cup comprises a plurality of layers (first portion 5 and second portion 6, Kuhtz, [0026], figs 1a and 1b).
Although Kuhtz does not explicitly teach the feature wherein at least one layer of the plurality of layers is configured to reduce heat build-up at a headset user's head; and at least one layer of the plurality of layers is configured to wick moisture away from the headset user's head, Kuhtz teaches that the ear pads are made of foam (Kuhtz, [0025]) and that they may be covered by a textile fabric (Kuhtz, [0010]).

It would have been obvious to one of ordinary skill in the art to use a textile fabric and foam as disclosed by Kuhtz and particularly one that is neither a perfect heat insulator nor a perfect moisture barrier since doing so is just to apply routine skill in interpreting the teachings of Kuhtz.
Accordingly, such a proposed solution of using non-perfect insulating material and non-perfect moisture barrier material would meet the limitations of the claim.
Regarding claim 22, Kuhtz teaches the system of claim 21, wherein the system comprises the headset (Kuhtz, [0005]).
Regarding claim 23, Kuhtz teaches the system of claim 21, wherein at least one foam layer of the plurality of foam layers is in the form of a ring (foam layers 5 and 6 of Kuhtz fig 1a & 1b are just as much forming a ring as foam layers 1220 and 1222 of applicant’s fig 12).  
Regarding claim 24, Kuhtz teaches the system of claim 21, wherein the plurality of foam layers is covered by a lining (textile fabric, Kuhtz, [0010]).  
Regarding claim 25, Kuhtz teaches the system of claim 24, wherein the lining is configured to provide heat transfer (it would have been obvious to one of ordinary skill in the art to use a textile fabric with non-perfect heat insulating properties with the motivation of saving cost, in which case the claimed limitation would be met, Kuhtz, [0010]). 

Claim 31 is substantially similar to claim 21 and is rejected for the same reasons.
Claim 32 is substantially similar to claim 22 and is rejected for the same reasons.
Claim 33 is substantially similar to claim 23 and is rejected for the same reasons.
Claim 34 is substantially similar to claim 24 and is rejected for the same reasons.
Claim 35 is substantially similar to claim 25 and is rejected for the same reasons.
Claim 36 is substantially similar to claim 26 and is rejected for the same reasons.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhtz and Ogino (US 20140286520).
Regarding claim 28, Kuhtz teaches the system of claim 21, when eyeglasses are not worn by a headset user, the ear cup is configured to contact a temple of the headset user (it is understood through common sense that soft annular portion 5 will adapt to temple when eyeglasses are not worn, Kuhtz, [0027]); when eyeglasses are worn by the headset user, a portion of the foam is pushed by a temple piece of the eyeglasses to produce a divot (soft annular portion 5 adapts well to side arm of spectacles, Kuhtz, [0027]).
However, Kuhtz does not explicitly tech the feature wherein a foam in a first layer of the plurality of layers comprises a hollow area; the hollow area of the foam is configured to receive the portion of the foam that is pushed by the temple piece of the eyeglasses.

It would have been obvious to use a foam with numerous hollow areas that receive the displaced foam portions since doing so is the use of a known technique to improve a similar system in the same way.
Claim 38 is substantially similar to claim 28 and is rejected for the same reasons.

Claims not Addressed with Prior Art
Claims 27, 29, 30, 37, 39, and 40 overcome the prior art for the purposes of 35 U.S.C. 102 and 35 U.S.C. 103; however, they each either lack written description or enablement and are rejected under 35 U.S.C. 112(a).

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
The examiner accepts applicant’s clarifications on pp. 6-7 as to the meaning of layer and ring as they are to be construed in the claims.
Regarding the rejection under 35 U.S.C. 103, applicant reiterates the Office admission the Kuhtz fails to explicitly teach a limitation and agrees that this is the case. Essentially, applicant appears to argue that the claim is allowable because the claimed invention is not identically disclosed. This analysis would apply to a rejection under 35 U.S.C. 102. However, 35 U.S.C. 103 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651